Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20170134638 A1, hereinafter “Wang”).

Regarding claim 1, Wang teaches a double barrels lens (lens assembly 100), comprising: 
a first barrel ([0017]: lens barrel 110), comprising a first end adjacent to an object side ([0017]: the lens barrel 110 front end), a second end adjacent to an image side ([0019]: adapter tube 150), and a lens group disposed in the first barrel ([0017]: The lens barrel 110 comprises one or more lenses), an outer surface of the second end defining external screw threads ([0019]: The adapter tube 150 furthermore includes threads 159 forming a spiral extending from its outer surface.); 
and a second barrel ([0017]: camera lens mount 120), comprising a first end surface adjacent to the object side ([0017]: the camera lens mount 120 front end), a second end surface adjacent to the image side ([0019]: lower surface of a base portion 124 of the lens mount 120), and an inner surface connected between the first end surface and the second end surface, the inner surface defining internal screw threads, and the internal screw threads of the second barrel being engaged with the external screw threads of the first barrel ([0019]: the threads 159 of the adapter tube 150 formed as an indentation on the outer surface of the adapter tube 150 and a threads 123 formed extended from the inner surface of a tube portion 122 of the lens mount 120);


    PNG
    media_image1.png
    484
    421
    media_image1.png
    Greyscale
 
wherein a distance H between an optical center of the lens group and the second end surface of the second barrel, a focal length f of the lens group, and a correction coefficient α meet the expression: H=f+α, the correction coefficient is configured to correct a distance between the second end surface and an image sensor assembly, thereby enabling the focus of the lens group to be coincided with the center of an image sensor included in the image sensor assembly ([0022], and as illustrated in the annotated Fig. 1 supra: The first set of threads 118, 156 securing the lens barrel 110 to the adapter tube 150 and the second set of threads 159, 123 securing the adapter tube 150 to the camera lens mount 120 are configured to cause the lens barrel 110 and the lens mount 120 to move in the same direction along the optical axis 170 in response to a rotation of the adapter tube 150 with respect to both the lens barrel 110 and the lens mount 120.).

Regarding claim 2, Wang teaches the double barrels lens according to claim 1, in addition Wang discloses wherein the first barrel comprises a limit ring, the limit ring is disposed on the outer surface of the second end and is adjacent to the external screw threads, and the limit ring is closer to the object side than the external screw threads (as illustrated in the annotated Fig. 1 supra: The adapter tube 150 of the lens barrel 110 includes in the upper side a ring).

Regarding claim 3, Wang teaches the double barrels lens according to claim 2, in addition Wang discloses wherein the limit ring protrudes more outwardly than the external screw threads, at a direction perpendicular to an axis of the first barrel (as illustrated in the annotated Fig. 1 supra: the ring disposed on the upper side of the adapter tube 150 of the lens barrel 110).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170134638 A1, hereinafter “Wang”), in view of Hwang et al. (US 20190025674 A1, hereinafter “Hwang”).

Regarding claim 4, Wang teaches the double barrels lens according to claim 2, except wherein an annular groove is defined between the limit ring and the external screw threads, the double barrels lens further comprises an elastic member, and the elastic member is disposed in the annular groove.
However, Hwang discloses wherein an annular groove is defined between the limit ring and the external screw threads (as illustrated by Figs. 5-6: trench formed by a receptor groove 240 formed between first protrusion 142 and second protrusion 144), the double barrels lens further comprises an elastic member, and the elastic member is disposed in the annular groove (Figs. 5-6, [0089]: a waterproof member 370 provided to an inside of the receptor groove 240).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an annular groove is defined between the limit ring and the external screw threads, the double barrels lens further comprises an elastic member, and the elastic member is disposed in the annular groove as taught by Hwang into Wang lens barrel. The suggestion/ motivation for doing so would be to improve waterproof performance (Hwang: [0006]).

Regarding claim 5, Wang teaches the double barrels lens according to claim 2, except wherein the second barrel comprises a supporting boss, the supporting boss is disposed at an inner side of the second barrel and is adjacent to the internal screw threads, the supporting boss is closer to the object side than the internal screw threads, the supporting boss comprises a side surface and a supporting surface, the side surface is connected with the first end surface, the supporting surface is connected between the side surface and the inner surface, the side surface and the supporting surface define an accommodating cavity, and the accommodating cavity is configured to accommodate the limit ring.
However, Hwang discloses wherein the second barrel comprises a supporting boss (Figs. 5-6, [0088]: a receptor groove 240 has a trench shape), the supporting boss is disposed at an inner side of the second barrel and is adjacent to the internal screw threads, the supporting boss is closer to the object side than the internal screw threads, the supporting boss comprises a side surface and a supporting surface, the side surface is connected with the first end surface, the supporting surface is connected between the side surface and the inner surface, the side surface and the supporting surface define an accommodating cavity, and the accommodating cavity is configured to accommodate the limit ring (as illustrated by Figs. 5-6, [0088]: the receptor groove 240 has a trench shape, to accommodate first protrusion 142 and second protrusion 144 of a lens body 100 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the second barrel comprises a supporting boss, the supporting boss is disposed at an inner side of the second barrel and is adjacent to the internal screw threads, the supporting boss is closer to the object side than the internal screw threads, the supporting boss comprises a side surface and a supporting surface, the side surface is connected with the first end surface, the supporting surface is connected between the side surface and the inner surface, the side surface and the supporting surface define an accommodating cavity, and the accommodating cavity is configured to accommodate the limit ring as taught by Hwang into Wang lens barrel. The suggestion/ motivation for doing so would be to greatly improve the waterproof performance (Hwang: [0006]).

Regarding claim 6, the Wang and Hwang combination teaches the double barrels lens according to claim 5, Hwang wherein a glue groove is defined at the first end surface, and the glue groove is in communication with the accommodating cavity of the supporting boss (as illustrated by Figs. 5-6, [0075]&[0089]: The waterproof member 370 may be provided to an inside of the receptor groove 24), and the waterproof member 37) may include a heat-curing adhesive cured (hardened) by heat, a photo-curable adhesive cured by light and a hybrid adhesive cured by light and heat. The waterproof member may include epoxy resin that is cured by heat, light or heat and light.). The suggestion/ motivation for doing so would be to greatly improve the waterproof performance (Hwang: [0006]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170134638 A1, hereinafter “Wang”), in view of Tahara et al. (US 20180231872 A1, hereinafter “Tahara”).

Regarding claim 7, Wang teaches the double barrels lens according to claim 1, except wherein the first lens comprises a plurality of abutting surfaces each abutting against a piece of lens included in the lens group, and the optical center of the lens group is positioned on one of the abutting surfaces.
However, Tahara discloses wherein the first lens comprises a plurality of abutting surfaces each abutting against a piece of lens included in the lens group, and the optical center of the lens group is positioned on one of the abutting surfaces (as illustrated by Fig. 5, [0034] Lens barrel 9 is approximately cylindrical and holds at least one lens 7. To be more specific, first to fourth lenses 7a to 7d are held in first holder 91a to fourth holder 91d, respectively, of lens barrel 9 and are fixed to these holders with adhesive or the like.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of abutting surfaces each abutting against a piece of lens included in the lens group, and the optical center of the lens group is positioned on one of the abutting surfaces as taught by Tahara into Wang lens barrel. The suggestion/ motivation for doing so would be to provide a camera module that is unlikely to cause displacement of the holder with respect to the image sensor (Tahara: [0006]). 

Claims 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170134638 A1, hereinafter “Wang”), in view of Hsin et al. (US 20060011811 A1, hereinafter “Hsin”).

Regarding claim 8,  claim 8 has been analyzed with regard to claim 1 and , is rejected for the same reasons of obviousness as used above and in accordance with Wang's further teaching on: an image sensor assembly, comprising a substrate, an image sensor electrically connected with the substrate ([0015]: image sensor substrate 140 has an image sensor assembly 130 (e.g., a high-definition image sensor) for capturing images and/or videos. The image sensor substrate 140 comprises a printed circuit board for mounting the image sensor assembly 130 and may furthermore include various electronic components that operate with the image sensor assembly 130 or provide external connections to other components of the camera system.).
Wang does not teach an adhesive layer, the substrate being attached to the second end surface of the second barrel via the adhesive layer.
However, Hsin discloses an adhesive layer, the substrate being attached to the second end surface of the second barrel via the adhesive layer (as illustrated by Figs. 1-2, [0014]: lens holder 54 is adhered on an upper surface 58 of a substrate 50 by glue 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an adhesive layer, the substrate being attached to the second end surface of the second barrel via the adhesive layer as taught by Hsin into Wang lens barrel. The suggestion/ motivation for doing so would be to achieve a reliable bond between the lens holder 106 and the substrate (Hsin: [0026]).

Regarding claim 9, the Wang and Hsin combination teaches the lens module according to claim 8, in addition Hsin discloses wherein a thickness of the adhesive layer is represented as β, and a thickness of the image sensor in the direction of the axis of the lens group meet a expression: h=α+β (as illustrated by Figs. 1&2,  photosensitive chip 52 thickness, lens holder 54 lower upper face 70 and glue 76 thickness).

Regarding claim 10,  claim 10 has been analyzed with regard to claim 2 and is rejected for the same reasons of obviousness as used above.
Regarding claim 11,  claim 11 has been analyzed with regard to claim 3 and is rejected for the same reasons of obviousness as used above.

Regarding claim 16,  Method claim 16 is drawn to the method of using the corresponding apparatus claimed in claim 8. Therefore, method claim 16, corresponds to apparatus claim 8, is rejected for the same reasons of obviousness as used above.

Claims 12-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Wang and Hsin combination as applied above, in view of Hwang et al. (US 20190025674 A1, hereinafter “Hwang”).

Regarding claim 12,  claim 12 has been analyzed with regard to claim 4 and is rejected for the same reasons of obviousness as used above.

Regarding claim 13,  claim 13 has been analyzed with regard to claim 5 and is rejected for the same reasons of obviousness as used above.

Regarding claim 14,  claim 14 has been analyzed with regard to claim 6 and is rejected for the same reasons of obviousness as used above.

Regarding claim 17,  Method claim 17 is drawn to the method of using the corresponding apparatus claimed in claim 12. Therefore, method claim 17, corresponds to apparatus claim 12, is rejected for the same reasons of obviousness as used above.
Regarding claim 18, the Wang and Hsin combination teaches the method according to claim 16, in addition Wang discloses before fixing the double barrels lens and the image sensor assembly, the method further comprising: adjusting the double barrels lens, thereby making the focus of the double barrels lens coincide with the center of the image sensor ([0022], and as illustrated in the annotated Fig. 1 supra: The first set of threads 118, 156 securing the lens barrel 110 to the adapter tube 150 and the second set of threads 159, 123 securing the adapter tube 150 to the camera lens mount 120 are configured to cause the lens barrel 110 and the lens mount 120 to move in the same direction along the optical axis 170 in response to a rotation of the adapter tube 150 with respect to both the lens barrel 110 and the lens mount 120.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the Wang and Hsin combination as applied above, in view of Tahara et al. (US 20180231872 A1, hereinafter “Tahara”).

Regarding claim 15,  claim 15 has been analyzed with regard to claim 7 and is rejected for the same reasons of obviousness as used above.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Wang and Hsin combination as applied above, in view of Ish-Shalom et al. (US 20070133969 A1, hereinafter “Ish-Shalom”).

Regarding claim 19, the Wang and Hsin combination teaches the method according to claim 16, except before fixing the double barrels lens and the image sensor assembly, the method further comprising: curing the adhesive layer, and testing MFT values of the double barrels lens; when MTF values meet a predetermined value, dispensing glue in a glue groove between the first barrel and the second barrel, and curing the glue.
However, Ish-Shalom discloses curing the adhesive layer, and testing MFT values of the double barrels lens; when MTF values meet a predetermined value, dispensing glue in a glue groove between the first barrel and the second barrel, and curing the glue (Figs. 1-2&7, [0033]: a flow chart showing ae basic steps for adjusting a focus of a camera lens or lens assembly with respect to a surface of a sensor die. If MTF is less than or equal to threshold in 716, it ends).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate testing MFT values of the double barrels lens; when MTF values meet a predetermined value as taught by Ish-Shalom into the Wang and Hsin combination. The suggestion/ motivation for doing so would be to accurately measure and set the focus of a camera assembly for consistent quality and accuracy (Ish-Shalom: [0003]).

Regarding claim 20, the Wang, Hsin and Ish-Shalom combination teaches the method according to claim 19, in addition Ish-Shalom discloses further comprising: when the MTF values fail to meet the predetermined value, rotating the first barrel relative to the second barrel, thereby making the focus of the lens group coincide with the center of the image sensor, and then testing MTF values again until the MTF values meet the predetermined value (Figs. 1-2&7, [0033]: the steps for incrementing and decrementing the adjustment of the lens or lens holder focus position with respect to the sensor die. Initially, in step 706, initial position is set, and MTF are recorded as they are detected. In the next step, all positions and MTF are recorded. If MTF1 is &lt;MFT2, then the steps are incremented in 712, or, if not, decremented in 714. If MTF is less than or equal to threshold in 716, it ends. If not, it returns to 709, where position is incremented.). The suggestion/ motivation for doing so would be to accurately measure and set the focus of a camera assembly for consistent quality and accuracy (Ish-Shalom: [0003]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697